Case 7:19-cr-00763 Document1 Filed on 04/04/19 in TXSD Page 1of1

AO 91 (Rev 8/01) — Criminal Complaint

 

United States District Court

SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVISION

 

 

UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT

Catarino Jaramillo-Siller
Case Number: M-19-0772-M

IAE YOB: 1988
/ Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to. the best of my
knowledge and belief. On or about April 2, 2019 in Starr County, in

the Southern District of Texas
(Track Statutory Language of Offense)
being then and there an alien who had previously beeit deported from the United States to Mexico in pursuance of law, and thereafter

was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
1 further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

 

Catarino Jaramillo-Siller was encountered by Border Patrol Agents near Roma, Texas on April 2, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on April 2, 2019, near Roma, Texas. Record checks revealed the Defendant was formally Deported/Excluded
from the United States on February 14, 2019 through Hidalgo, Texas. Prior to Deportation/Exclusion the Defendant was instructed
not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland Security. On
October 22, 2018, the defendant was convicted 8 USC 1326 Illegal Re-entry after Deportation and was sentenced to nine (9) months
confinement.

Continued on the attached sheet and made a part of this complaint:

prot ey De-~ot A. “. Ae AA Th

wee
Sworn to See 1 les

_April 4, 2019 “S" I AB,

 

 

 

 

. —
Juan F. Alanis , U.S. Magistrate Judge A

Name and Title of Judicial Officer S L7 Bonaire of Judicial Officer

 
